AO 245B (Rev. 05/15/2018) Judgment in a Criminal Petty Case (Modified) Page | of |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

 

 

 

United States of America JUDGMENT IN A CRIMINAL CASE
Vv. (For Offenses Committed On or After November 1, 1987)
Jose Antonio Chico-Pena Case Number: 21cr1332-MDD
Max Schoening.
Defendant's Attorney ¥ - pa %
Pelee ey
REGISTRATION NO. 38955509 [ es —
| JUL] 5 2021 |
THE DEFENDANT: | |
pleaded guilty to count(s) _1_of Superseding Misdemeanor Information _ cui isk re Sasa Sos
LJ was found guilty to count(s) ae fe Pana

 

 

after a plea of not guilty. =r
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

Title & Section Nature of Offense Count Number(s)
8:1325(a)(1) Improper Entry by an Alien (Misdemeanor) 1

L] The defendant has been found not guilty on count(s)

ix] Count(s) Felony Information dismissed on the motion of the United States,

 

IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of:

TIME SERVED

XX] Assessment: $10 to be paid no later than 5/28/2021 Fine: NO FINE

x} Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change in the defendant's economic circumstances.

July 15 2021
Date of Imposition of Sentence

Mitt. fou (

HONORABLE MITCHELL D. DEMBIN
UNITED STATES MAGISTRATE JUDGE
